March 15, 1977




The Honorable Selden N. Snedeker       Opinion No. H-95.6
Criminal District Attorney
Cameron County                         Re: Fingerprinting   of
Brownsville, Texas  78520              juveniles.

Dear Mr. Sn~edeker:

     You have, requested ou,r opinion regarding whether a
law enforcement agency may fingerprint a child for identifica-
tion purposes.   Section 51.15~of the Family,Code~ provides,
in pertinent part:

              (a) No child may be fingerprinted
          without the consent of the juvenile court
          except as provided in Subsection (f) of
          this section. However, if a child 15
          years of age or older is referred to the
          juvenile court for a felony, his finger-
          prints may be taken and filed by a law-
          enforcement officer investigating the.case.

Subsection (f) permits a law enforcement officer to take a
child's fingerprints "[i]f latent fingerprints are found during
the inves.tigation of an offense, and a law-enforcement
officer has reasonable cause to.believe that they~ are those
of a particular child. . . '."

     Prior to its 1975 amendment, subsection     (a) provided:

          No child may be fingerprinted --
                                         in the
          investigation of
                        --  a crime except.as provided
          in Subsection (f) of this section . . . .
          (Emphasis added).

In our opinion, the deletion of the phrase "in the investigation
of a crime" from the 1975 amendment to section 51.15(a)
conclusively indicates that a law enforcement agency may
fingerprint a child only. in the specified circumstanc,es.



                         P. 3990
The Honorable Selden N. Snedeker - page 2       (H-956)



A child may be fingerprinted in only three instances:
~if the juvenile court grants its approval: if. subsection (f)
is applicable; or if the child is "15 years of age or older
 [and] is referred to the juvenile court for a felony."
Thus, it is our opinion that, unless one of the statutory
exceptions is applicable, section 51.15 of the Family Code
prohibits a law enforcement agency from fingerprinting's
child.

                        SUMMARY

             Unless one of the stated exceptions is
             applicable, section 51.15 of the Family
             Code prohibi~ts a law enforcement agency
             from fingerprinting a child.,

                            Very truly yours,




                            Attorney General of Texas

APPROVED:




            KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jwb




                               P. 3991